Bowie, O. J.,
delivered the opinion of this Court.
At the trial of this cause below, three exceptions were taken, one by the defendants, (the appellees) and two by the plaintiff, the appellant. If the ruling of the Court below were correct in the latter, it will be unnecessary to examine the former, as the appellant’s right of action in the present suit is virtually involved in his exceptions. The appellant sues as “ cestui que use” on .the official bond given by the appellee to the State, conditioned for the faithful performance of the office of Clerk of the *714Circuit Court for Baltimore County. The breaches of the bond are not set out in the nar., but are matter of evidence without being specially pleaded, under the provisions of-the Code. The appellant’s cause of action is founded on the construction of the 7th and 8th sections of the 38th Art. of the Code of Public General Laws, entitled “ Fees of Officers.” The 7th section requires the retiring Clerk, within six months from the time he retires from office, to complete the unfinished business of his office, and during that time gives him the right of possession (on receipting for the same) to all needful papers to enable him to finish his business. Section 8 imposes on the incoming Clerk, the duty of finishing all business left unfinished by his predecessor, within six months given in the preceding section, and further provides “ and such Clerk or Register shall be allowed the usual fees for so doing, the same to be paid by his predecessor or his representatives in cases where his predecessor has received the fees, and in cases where the fees have not been received by his predecessor, such Clerk or Register shall collect the .same from the parties, in the same manner that he collects other fees for similar services. The appellant, in his first bill of exceptions, proposed to offer evidence that Carman, his predecessor, as Clerk received fees amounting to $6,378.33, as stated in the bill of particulars, for business which he ought to have-finished, and left unfinished after six months from the expiration of his office, but admitted that only a portion of said business had been finished by the appellant.
The second bill of exceptions presents the same question in another form, viz: The appellant, before the day of bringing the suit, had completed work left unfinished by Carman, (and for which he had received fees,) to the amount of $800, leaving other work unfinished by Car-man, unperformed by the appellant, claiming to recover “pro rata” for the amount of work performed. The *715Court below rejected the evidence tendered in both bills of exceptions, and in the second, instructed the jury that there could be no recovery on the bond sued on in behalf of the appellants, until he had completed all the business of the office left unfinished by Carman. It does not appear that the question whether the remedy was on the bond, or against Carman individually, was presented below, but rather whether the appellant could sue under the then state of facts. It is not necessary to consider the case more broadly than it was presented to the Court below. Both parties concede the right of action, if any, is founded on the 38th Art. of the Code, sec. 8. But one cause of action is contemplated in that section, which arises on the completion of the work left unfinished by the retiring Clerk; any other construction would subject him, or others liable, to infinite litigation. We do not intend to decide whether the remedy is on the bond, or against the Clerk individually, or his representatives. Concurring with the Court below in its rulings on the appellant’s first and second exceptions, the judgment below will be affirmed.
(Decided 12th November, 1867.)

Judgment affirmed,.